Citation Nr: 1413016	
Decision Date: 03/27/14    Archive Date: 04/08/14

DOCKET NO.  11-14 990A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for type II diabetes mellitus, to include as secondary to herbicide exposure.

2.  Entitlement to service connection for type II diabetes mellitus, to include as secondary to herbicide exposure.

3.  Entitlement to a compensable evaluation for impotence.



ATTORNEY FOR THE BOARD

K. Osegueda, Associate Counsel



INTRODUCTION

The Veteran had active service from October 1968 to July 1972 and from October 1972 to June 1976.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

In addition to the paper claims file, there are Virtual VA and Veterans Benefits Management System (VBMS) paperless files associated with the Veteran's case. A review of the documents in the Virtual VA paperless claims file reveals VA treatment notes relevant to the issues on appeal.

The issues of entitlement to service connection for type II diabetes mellitus, to include as secondary to herbicide exposure, and entitlement to a compensable evaluation for impotence are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.



FINDINGS OF FACT

1. In a July 2002 rating decision, the RO denied a claim of service connection for diabetes.  The Veteran did not file a notice of disagreement or submit any additional evidence or information pertinent to diabetes within one year of the rating decision.

2.  The evidence received since the July 2002 rating decision, by itself, or in conjunction with previously considered evidence, relates to an unestablished fact necessary to substantiate the claim for service connection for diabetes.



CONCLUSIONS OF LAW

1.  The July 2002 rating decision that denied the claim for service connection for type II diabetes mellitus is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.156, 20.302, 20.1103 (2013).

2.  The evidence received subsequent to the July 2002 rating decision is new and material, and the claim for service connection for diabetes is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In the decision below, the Board has reopened the Veteran's claim of service connection for bilateral hearing loss.  Accordingly, regardless of whether the notice and assistance requirements have been met in this case, no harm or prejudice to the appellant has resulted.  See Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92. 

Initially, the Board observes that the Veteran's claim of service connection for diabetes was previously considered and denied by the RO in a rating decision dated in July 2002.  The Veteran was notified of that decision and of his appellate rights; however, he did not submit a notice of disagreement.  In general, rating decisions that are not timely appealed are final.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  There was also no evidence received within one year of the issuance of the decision.  Therefore, the rating decision is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.156(b), 20.200, 20.201, 20.302, 20.1103 (2013).

In January 2008, the Veteran essentially requested that his claim of service connection for diabetes be reopened.  In the rating decision currently on appeal, the RO reopened the claim.  The Board has a jurisdictional responsibility to consider whether it is proper for a claim to be reopened, regardless of how the RO ruled on the question of reopening.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

In the July 2002 rating decision, the RO denied the Veteran's claim of service connection for diabetes.  In that decision, the RO found that the evidence failed to show that the Veteran's claimed diabetes was either incurred in or was caused by service.  In addition, the RO determined that the evidence did not show that the Veteran served "in country" in Vietnam; therefore, he was not entitled to presumptive service connection for diabetes based on exposure to herbicides used in Vietnam.  The evidence of record at that time included the Veteran's service treatment records and VA treatment notes dated from September 2001 to May 2002.

The Board has thoroughly reviewed the evidence associated with the claims file subsequent to the July 2002 rating decision and finds that this evidence constitutes new and material evidence which is sufficient to reopen the previously denied claim for service connection for diabetes.  In particular, the Veteran provided statements and internet articles that concerned herbicide use in Thailand during the Vietnam War.   

As previously noted, there was no evidence of diabetes in service or a nexus opinion relating his current diabetes to his claimed in-service herbicide exposure.  Since that decision, the newly submitted evidence includes information concerning herbicide use in Thailand, which relates to an unestablished fact necessary to substantiate the claim.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  Moreover, for purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).  Accordingly, the Board finds that new and material evidence has been presented to reopen the Veteran's previously denied claim of service connection for diabetes. 38 C.F.R. § 3.156(a).  However, as will be explained below, the Board is of the opinion that further development is necessary before the merits of the Veteran's claim can be addressed.


ORDER

New and material evidence having been submitted, the claim of entitlement to service connection for type II diabetes mellitus, to include as secondary to herbicide exposure, is reopened.



REMAND

The claims file indicates the Veteran submitted notification that he received monthly disability benefits from the Social Security Administration (SSA). VA has a duty to obtain potentially relevant SSA records.  

The Veteran claimed that he was provided a VA Agent Orange registry examination at the Temple VA Medical Center (VAMC) in the early 1990's.  However, this examination report has not been associated with the record.

With respect the Veteran's claim of entitlement to service connection for diabetes, the Board notes that the Veteran has not been provided a VA examination to determine the etiology of any current diabetes.  

With respect to the claim of entitlement to a compensable evaluation for impotence, the Board notes that the Veteran indicated that his impotence had worsened since the last VA genitourinary examination in February 2009. 

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his claimed diabetes and service-connected impotence.  After acquiring this information and obtaining any necessary authorization, the RO/AMC should obtain and associate these records with the claims file.

The RO/AMC must obtain a copy of a VA Agent Orange registry examination report, dated in the early 1990's, that was performed at the Temple VAMC.

2.  The RO/AMC should obtain copies of the Veteran's records regarding SSA benefits, including any SSA administrative decisions and the medical records upon which the decisions were based.

3.  The RO/AMC should schedule the Veteran for a VA diabetes mellitus examination to determine the nature and etiology of the Veteran's claimed diabetes.

The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and statements.  

It should be noted that the Veteran served in Thailand during the Vietnam era, and his military occupational specialty (MOS) was inventory management specialist.

The examiner should provide an opinion as to whether it is at least as likely as not that the Veteran's diabetes manifested in service or is otherwise causally or etiologically related to his military service.  

For all opinions, a clear explanation based on the facts of this case and medical principles is required.


4.  The RO/AMC should schedule the Veteran for a VA genitourinary examination to ascertain the severity and manifestations of his service-connected impotence.

The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and assertions.

The examiner must report all complications and symptoms of the Veteran's service-connected impotence, to specifically include whether he has loss of erectile power.

For all opinions, a clear explanation based on the facts of this case and medical principles is required.

5.  After the development requested has been completed, the RO/AMC should review the examination report to ensure that it is in compliance with the directives of this remand.  If the report is deficient in any manner, the RO/AMC should implement corrective procedures. 

6.  Thereafter, the case should be reviewed by the RO/AMC on the basis of additional evidence.  If the benefits sought are not granted, the Veteran should be furnished a Supplemental Statement of the Case (SSOC) and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


